In a proceeding to invalidate petitions designating appellants as candidates in the Conservative Party primary election to be held on September 8, 1977 for the public offices of Town Supervisor, Town Clerk, Receiver of Taxes and three Town Councilmen of the Town of Islip, the appeal is from a judgment of the Supreme Court, Suffolk County, dated August 2, 1977, which granted the application. Judgment affirmed, without costs or disbursements (see Matter of Rutter v Coveney, 38 NY2d 993). Gulotta, P. J., Damiani, Shapiro, Mollen and O’Con-nor, JJ., concur.